DETAILED ACTION
In response to remarks filed 15 August 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
Status of Claims
Claims 1-9 and 20 are pending;
Claim 1 is currently amended;
Claims 2-9 and 20 were previously presented;
Claims 1-9 and 20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 15 August 2022 have been considered but they are not persuasive. The structural limitations of the claim are disclosed in the prior art. In applicant’s response to arguments, a list of documents is provided with equations that applicant indicates are used to design a reinforcement of a pipe in order to make a resulting pipe that solely bears all inside pressures and outside loads exerted on the pipe. Using equations is notoriously well-known and therefore using engineering equations to design the reinforcement of the pipe in Paulson in order to make a resulting pipe that solely bears all inside pressures and outside loads exerted on the pipe is deemed as an obvious matter of design choice. Whether the pipe allows drainage or not is inconsequential because the claim does not indicate whether drainage is possible or not. Examiner is introducing 112s rejection because the specification is silent about the engineering equations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The newly added limitation “wherein the reinforcement material is designed based on engineering calculations such that the resulting pipe solely bears all inside pressures and outside loads exerted on the pipe” is not described in the specification to enable one of ordinary skill in the art to make and/or use the invention. Page 6 and 9 mention calculations without providing detail of which equations are used. The dependent claims are also rejected for depending on rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “wherein the reinforcement material is designed based on engineering calculations such that the resulting pipe solely bears all inside pressures and outside loads exerted on the pipe” but it is unclear which engineering calculations/equations are used to perform this. Appropriate correction is required.
The dependent claims are also rejected for depending on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (U.S. Patent Application Publication No. 2019/0338641) alone.
As to Claim 1, Poulsen discloses a method of manufacturing a continuous pipe on-site, the method comprising:
Boring a tunnel (Paragraph 0001) in ground, having a cross-sectional shape and size similar to shape and size of the continuous pipe;
Applying at least a first layer of a first curable material (#31) to interior surface of the tunnel, wherein the interior surface of the tunnel is made of soil (#32);
Placing reinforcement material (#30) over the first layer of the first curable material (#31) such that the reinforcement material (#30) stays over the first layer and is not pushed into the first layer of the first curable material, and wherein there are openings through the reinforcement material (#30 is a mesh and contain openings as shown in figure 1) to expose a large portion of the first layer of the first curable material;
Applying at least a second layer of a second curable material (#34) over the first layer of the first curable material, wherein the second layer of a second curable material covers the reinforcement material (#30) and bonds with the first layer of the first curable material through the openings of the reinforcement material and forms and integrated wall for the pipe (Paragraph 0042, “to provide a complete second layer of shotcrete 34 with a good adherence to the first layer of shotcrete 31”): and
Wherein there is no underlayment as part of the tunnel, or any other layer, between the first layer of the first curable material and the interior soil surface of the tunnel (Figure 1).
However, Poulsen does not explicitly discloses that wherein the reinforcement material is designed based on engineering calculations such that the resulting pipe solely bears all inside pressures and outside loads exerted on the pipe. One of ordinary skill in the art before the effective filing date of the invention would recognize that using engineering equations or calculations to design a feature is an obvious matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to make the reinforcement material is designed based on engineering calculations such that the resulting pipe solely bears all inside pressures and outside loads exerted on the pipe since using engineering equations to calculate a design is well-known and no inventive step is required.
As to Claim 2, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the boring is performed manually or mechanically or by a robot (Tunnel borings are always made either manually or by a robot).
As to Claim 3, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein applying means spraying (Shotcrete is spraying), smearing, attaching, rubbing, coating, or placing.
As to Claim 4, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the second curable material is same as the first curable material or different (#31 and #34 are shotcrete).
As to Claim 5, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the curable material is polyester, plastic, vinyl ester, epoxy, concrete, grout, or cementitious grout (#31 and #34 are shotcrete which is cementitious grout).
As to Claim 9, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein reinforcement materials are rebars, fibers, short fibers, FRP fabric, wire, and/or wire mesh (#30 is a mesh).
As to Claim 20, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses further including a step of applying a desired coating (#35) to a last layer of the curable material to achieve a smooth surface inside the repaired pipe, wherein applying means spraying, smearing, attaching, rubbing, coating, or placing.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (U.S. Patent Application Publication No. 2019/0338641) alone.
As to Claim 6, Poulsen discloses the invention of Claim 5 (Refer to Claim 5 discussion). Although Poulsen does not explicitly discloses wherein at least some of the spoils removed from the tunnel are used in making of the concrete, examiner takes official notice that using surrounding soil to make a concrete mix is well-known. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use at least some of the spoils removed from the tunnel in making of the concrete with the motivation of taking advantage of the bored material in order to reduce costs of having to buy soil. 
As to Claim 8, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Although Poulsen does not explicitly discloses further including an additional step of finishing an inner surface of the pipe to achieve a smooth surface, examiner takes official notice that finishing an interior surface for aesthetic reasons is well-known. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include an additional step of finishing an inner surface of the pipe to achieve a smooth surface to increase the aesthetics of the tunnel. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (U.S. Patent Application Publication No. 2019/0338641) in view of Pulkkinen (U.S. Patent No. 4,695,188).
As to Claim 7, Poulsen discloses the invention of Claim 5 (Refer to Claim 5 discussion). Poulsen is silent about wherein concrete, grout or plastic contains short reinforcing fibers. Pulkkinen discloses a tunnel liner with a layer of concrete with fibers (#11 and Column 3, Line 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide short reinforcing fibers to the shotcrete of Poulsen with the motivation of reinforcing the shotcrete.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678